Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 1 of 34 PageID #: 743




          UNITED STATES DISTRICT COURT EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                            Case No. 19 CR 286 (S-3) (AMD)

                                                            Judge Donnelly

ROBERT SYLVESTER KELLY

also known as “R. Kelly,” Defendant.

Defendant’s Objections, And Proposed Revisions And Additions To Juror Questionnaire, 1
And Request For Hearing With Respect To The Same

          Defendant, Robert Sylvester Kelly, by and through his undersigned counsel, states as

follows as his Objections, Proposed Revisions, and Additions to the Court’s proposed Juror

Questionnaire, and requests a hearing with regard to the same, and further requests that this filing

be placed on the Docket, under seal.




1
    Defendant’s proposed revision and objections are set forth in bold, or are otherwise noted.
                                                       1
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 2 of 34 PageID #: 744




Page 2 (as presently drafted in part):

JUROR QUESTIONNAIRE THE ANSWERS TO THE QUESTIONS ON THIS PAGE WILL

BE DISCLOSED ONLY TO THE APPROPRIATE COURT PERSONNEL AS DIRECTED BY

THE PRESIDING JUDGE

Defendant’s Objections/Revisions:

JUROR QUESTIONNAIRE THE ANSWERS TO THE QUESTIONS ON THIS PAGE WILL

BE DISCLOSED ONLY TO THE APPROPRIATE COURT PERSONNEL AS DIRECTED BY

THE PRESIDING JUDGE, INCLUDING THE LAWYERS FOR BOTH PARTIES, AND

THE DEFENDANT.2




2
 Mr. Kelly and his counsel acknowledge that this Court has already granted the Government’s Motion for
an anonymous jury. Accordingly, certain objects made herein are interposed to reflect Defendant’s
continuing objection to that Ruling, and to preserve and not waive any objections previously made.
                                                  2
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 3 of 34 PageID #: 745




Page 3 (as presently drafted):

                                          JUROR QUESTIONNAIRE

         This questionnaire is designed to help simplify and expedite the jury selection process. You must
give true and complete answers to all questions. Although some of the questions may appear to be of a
personal nature, please understand that these questions will help the parties and the Court select a fair and
impartial jury. Part of the selection process depends on your ability and promise to follow the law as it is
explained by the Court. Thus, some of the questions include descriptions of legal principles and ask
whether you can conscientiously follow them. The defendant Robert Sylvester Kelly is charged with
Racketeering, in violation of Title 18, United States Code, Sections 1962(c) and 1963, for his alleged role
as the leader of an enterprise (“the Enterprise”), and is alleged to have engaged in racketeering acts,
including bribery, sexual exploitation of a child, kidnapping, transportation of minors and other
individuals for the purpose of engaging in illegal sexual activity, illegal coercion and enticement of
individuals and forced labor. Mr. Kelly is also charged with violations of the Mann Act, including the
transportation of individuals, including a minor, for the purpose of engaging in illegal sexual activity, and
illegal coercion and enticement of individuals, including a minor, in violation of Title 18, United States
Code, Sections 2421(a), 2422(a) and (b), and 2423(a). Mr. Kelly has pleaded not guilty to all of the
charges. This is just a summary of the charges to give you some background on the case. The court will
instruct the jury as to the elements of the crimes charged and the applicable law at a more appropriate
time during trial.

Defendant’s Objections/Revisions:

                                          JUROR QUESTIONNAIRE

         This questionnaire is designed to help simplify and expedite the jury selection process. You must
give true and complete answers to all questions. Although some of the questions may appear to be of a
personal nature, please understand that these questions will help the parties and the Court select a fair and
impartial jury. Part of the selection process depends on your ability and promise to follow the law as it is
explained by the Court. Thus, some of the questions include descriptions of legal principles and ask
whether you can conscientiously follow them. The defendant Robert Sylvester Kelly is charged with
Racketeering, in violation of Title 18, United States Code, Sections 1962(c) and 1963, for his alleged role
as the leader of an enterprise (“the Enterprise”), and is alleged to have engaged in racketeering acts,
including bribery, sexual exploitation of a child, kidnapping, transportation of minors and other
individuals for the purpose of engaging in illegal sexual activity, illegal coercion and enticement of
individuals and forced labor. Mr. Kelly is also charged with violations of the Mann Act, including the
transportation of individuals, including a minor, for the purpose of engaging in illegal sexual activity, and
illegal coercion and enticement of individuals, including a minor, in violation of Title 18, United States
Code, Sections 2421(a), 2422(a) and (b), and 2423(a). Mr. Kelly has pleaded not guilty to all of the
charges. This is just a summary of the charges to give you some background on the case. The court will
instruct the jury as to the elements of the crimes charged and the applicable law at a more appropriate
time during trial. These are only charges. Mr. Kelly is presumed in innocent of all of these charges.
Mr. Kelly has pleaded not guilty to all of the charges. It is the Government’s burden to prove Mr.
Kelly guilty beyond a reasonable doubt with respect to each and every charge. This is just a
summary of the charges to give you some background on the case. The court will instruct the jury
as to the elements of the crimes charged and the applicable law during the trial.



                                                      3
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 4 of 34 PageID #: 746




Page 4 (as currently drafted, in part):

       12. If you are currently a student, what is your area of study?

       13. If you are employed, describe your current occupation and job duties. Do NOT list

name or location of employment. If you are currently retired or otherwise without a job, please

write that and then complete information below for your last job.

Defendant’s Objections/Revisions:

       12. If you are currently a student, what is your area of study? What school do you

attend, and how long have you attended it?

       13. If you are employed, describe your current occupation and job duties. List names

and locations of employment. If you are currently retired or otherwise without a job, please

write that and then complete information below for your last job.




                                                 4
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 5 of 34 PageID #: 747




Page 4 (as currently drafted, in part):

       16. How far did you go in school (list any degrees or certificates)?

       17. If you attended college or graduate school, what did you study?

Defendant’s Objections/Revisions:

       16. How far did you go in school (list any degrees or certificates including the names of the

school and types of degrees or certificates attained)?

       17. If you attended college or graduate school, what did you study, and list the schools, and

approximate dates attended?

       18. What high school did you attend – name and city, and what years did you attend, and

did you graduate?




                                                    5
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 6 of 34 PageID #: 748



Page 6 (as currently drafted):

        20. Have you ever served in any branch of the armed forces of the United States (including the

military reserves, National Guard, or ROTC)? [ ] YES [ ] NO If YES, please state the branch of service,

how many years you served, the highest rank you attained, whether you were honorably discharged, and

summarize any special training you received.

        21. Have you, or any close family members, ever been self-employed or owned your own

business? [ ] YES (you) [ ] YES (family) [ ] NO Without listing names of any people or businesses,

describe the kind of business, what person owned it, and for how long?

        22. What special skills, hobbies and/or interests do you have, including foreign travel or

membership in any clubs, groups or organizations, including civic, social, union, professional, fraternal,

recreational, volunteer or religious?

        23. Are you currently a member of any church, synagogue, mosque, temple, or do you participate

in any other religious organization? [ ] YES [ ] NO Do your religious beliefs affect your ability to sit in

judgment of others? [ ] YES [ ]

        24. What is your current relationship status:

        25. Please describe your spouse’s/partner’s/significant other’s occupation, job duties, and highest

level of education. Please do NOT list his/her place of employment.

        26. Do you have any children? [ ] YES [ ] NO If YES, please list the following for each: (Please

include children you are currently raising or have ever raised even if they are not your biological

children.)




                                                        6
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 7 of 34 PageID #: 749




Defendant’s Objections/Revisions:

        20. Have you ever served in any branch of the armed forces of the United States (including the

military reserves, National Guard, or ROTC)? [ ] YES [ ] NO If YES, please state the branch of service,

how many years you served, the highest rank you attained, whether you were honorably discharged,

summarize any special training you received; and summarize any combat duty that you engaged in.

        21. Have you, or any close family members, ever been self-employed or owned your own

business? [ ] YES (you) [ ] YES (family) [ ] NO List the names of any such persons, and businesses,

describe the kind of business, what person owned it, and for how long?

        22. What special skills, hobbies and/or interests do you have, including foreign travel or

membership in any clubs, groups or organizations, including civic, social, union, professional, fraternal,

recreational, volunteer or religious?

        23. Are you currently a member of any church, synagogue, mosque, temple, or do you participate

in any other religious organization? [ ] YES [ ] NO Which church, synagogue, mosque, temple, and for

how long? Do you or have held any leadership positions in any such church, synagogue, mosque,

temple, and describe such positions? Do you participate in any other religious organization? Do you or

have you held a leadership position in any such other religious organization, and if, so, describe. Do

your religious beliefs affect your ability to sit in judgment of others? NO. [ ] YES [ ]

        24. What is your current relationship status, and how long have you held such status.

        25. Please describe your spouse’s/partner’s/significant other’s occupation, job duties, and highest

level of education. L his/her place of employment.

        26. Do you have any children? [ ] YES [ ] NO If YES, please list the following for each: (Please

include children you are currently raising or have ever raised even if they are not your biological

children.)




                                                      7
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 8 of 34 PageID #: 750




Page 7 (as currently drafted):

Gender AGE CHILD LIVING WITH YOU? Yes or No HIGHEST LEVEL OF EDUCATION

TYPE OF OCCUPATION/LEVEL IN SCHOOL (Do NOT list names of employers or schools)

Defendant’s Objections/Revisions:

Gender AGE CHILD LIVING WITH YOU? Yes or No HIGHEST LEVEL OF EDUCATION

TYPE OF OCCUPATION/LEVEL IN SCHOOL (List names of employers or schools)




                                       8
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 9 of 34 PageID #: 751




Page 9 (as currently drafted, in part):

       35. The defendant is charged with leading an enterprise which is alleged to have engaged

in conduct including bribery, kidnapping, sexual abuse, exploitation of minors, transportation of

minors and other individuals for the purpose of engaging in illegal sexual activity, production of

child pornography, and forced labor. These are only charges. Mr. Kelly is presumed innocent of

these charges, and it is the government’s burden to prove him guilty beyond a reasonable doubt.

Is there anything about the nature of these charges, in and of themselves, that would interfere

with your ability to decide this case fairly and impartially in accordance with the instructions of

the court? [ ] YES [ ] NO. If YES, please exp lain:

Defendant’s Objections/Revisions:

       35. The defendant is charged with leading an enterprise which is alleged to have engaged

in conduct including bribery, kidnapping, sexual abuse, exploitation of minors, transportation of

minors and other individuals for the purpose of engaging in illegal sexual activity, production of

child pornography, and forced labor. These are only charges. Mr. Kelly is presumed in innocent of

all of these charges. Mr. Kelly has pleaded not guilty to all of the charges. It is the Government’s

burden to prove Mr. Kelly guilty beyond a reasonable doubt with respect to each and every charge.

Is there anything about the nature of these charges, in and of themselves, that would interfere

with your ability to decide this case fairly and impartially in accordance with the instructions of

the court? [ ] YES [ ] NO. If YES, please exp lain:




                                                   9
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 10 of 34 PageID #: 752




Page 10 (as currently drafted):

       36. The law provides that certain individuals under the age of 18 cannot consent to sexual

activity with other individuals. Is there any reason that you could not apply that law? [ ] Yes [ ]

No. If there is, what is it and why?

       37. The charges in this case involve allegations regarding exposure to one or more

sexually transmitted diseases. Is there anything about such an allegation, without more, that you

believe would affect your ability to serve as a fair and impartial juror?

Defendant’s Objections/Revisions:

       36. The law provides that certain individuals under certain ages cannot consent to sexual

activity with other individuals. Is there any reason that you could not apply that law? [ ] Yes [ ]

No. If there is, what is it and why?

       37. The charges in this case involve allegations regarding unintentional exposure to one

or more sexually transmitted diseases. Is there anything about such an allegation, without more,

that you believe would affect your ability to serve as a fair and impartial juror? Have you, a

family member, or close friend, ever contracted or been exposed to a sexually transmitted

disease? Please explain who (but not by name), and indicate how this impacted you? Is

there anything about this knowledge and experience that you believe would affect your

ability to serve as a fair and impartial juror? If so, please explain.




                                                 10
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 11 of 34 PageID #: 753




Page 11(as currently drafted):

        38. Have you or a friend or family member ever been employed, trained, applied for

work, or volunteered in any law enforcement agency, corrections, or a related field? (Examples:

police, sheriff, FBI, jail, probation officer, private security, etc.) [ ] YES (self) [ ] YES (friend or

family member) [ ] NO If YES, without listing names of the persons, please indicate your

relationship with that person, where, the job or nature of experience and the approximate dates:

        39. Have you or a friend or family member ever been employed by or volunteered in any

aspect of criminal defense work, including any Public Defender’s office, a Legal Aid, or with a

related support or advocacy group having to do with the rights of people charged with crimes? [ ]

YES (self) [ ] YES (friend or family member) [ ] NO If YES, without listing names, please

indicate what person, where, the job or nature of experience and the approximate dates:

        40. Have you or a friend or family member ever been employed by or volunteered in any

aspect of the work of a prosecutor’s office, including any related support or advocacy group? [ ]

YES (self) [ ] YES (friend or family member) [ ] NO If YES, without listing names, please

indicate the person’s relationship to you, the job or nature of experience, the location and the

approximate dates:




                                                   11
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 12 of 34 PageID #: 754




Defendant’s Objections/Revisions:

        38. Have you or a friend or family member ever been employed, trained, applied for

work, or volunteered in any law enforcement agency, corrections, or a related field? (Examples:

police, sheriff, FBI, jail, probation officer, private security, etc.) [ ] YES (self) [ ] YES (friend or

family member) [ ] NO If YES, list the names of the persons, please indicate your relationship

with that person, where, the job or nature of experience and the approximate dates:

        39. Have you or a friend or family member ever been employed by or volunteered in any

aspect of criminal defense work, including any Public Defender’s office, a Legal Aid, or with a

related support or advocacy group having to do with the rights of people charged with crimes? [ ]

YES (self) [ ] YES (friend or family member) [ ] NO If YES, list the names of the persons,

please indicate what person, where, the job or nature of experience and the approximate dates:

        40. Have you or a friend or family member ever been employed by or volunteered in any

aspect of the work of a prosecutor’s office, including any related support or advocacy group? [ ]

YES (self) [ ] YES (friend or family member) [ ] NO If YES, list the names of the persons,

please indicate the person’s relationship to you, the job or nature of experience, the location and

the approximate dates:




                                                   12
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 13 of 34 PageID #: 755




Page 12 (as currently drafted):

       41. Have you or a friend or family member ever been accused of, charged with, or

convicted of any crime, or been the subject of a criminal investigation? [ ] YES (self) [ ] YES

(friend or family member) [ ] NO If YES, without listing names, please explain the nature of the

charges, the approximate date(s), who brought the charges and the outcome:

       42. Have you or a friend or family member ever been accused of sexual harassment? [ ]

YES (self) [ ] YES (friend or family member) [ ] NO If YES, without listing names, please

explain the nature of the allegations, the approximate date(s), and the outcome:

       43. Have you or a friend or family member ever been the victim of sexual harassment,

sexual abuse or sexual assault? [ ] YES (self) [ ] YES (friend or family member) [ ] NO If YES,

without listing names, please explain:

       44. Have you been a victim of any other violent crime or do you know anyone who has

been a victim of a violent crime? [ ] YES (self) [ ] YES (friend or family member) [ ] NO If

YES, without listing names, please explain who the victim was, when and where the crime

occurred, what happened, whether you or your friend/family member received medical treatment

as a result of the crime, whether anyone was arrested or convicted, if so, what the outcome of the

case was and what, if any, effect this experience has had on you:




                                                13
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 14 of 34 PageID #: 756




Defendant’s Objections/Revisions:

       41. Have you or a friend or family member ever been accused of, charged with, or

convicted of any crime, or been the subject of a criminal investigation? [ ] YES (self) [ ] YES

(friend or family member) [ ] NO If YES, list the names, please explain the nature of the

charges, the approximate date(s), who brought the charges and the outcome; and what, if any,

effect this experience has had on you.

       42. Have you or a friend or family member ever been accused of, or investigated for, or

been the involved in a charge or litigation regarding sexual harassment? [ ] YES (self) [ ]

YES (friend or family member) [ ] NO If YES, list the names, please explain the nature of the

allegations, the approximate date(s), and the outcome; and what, if any, effect this experience

has had on you.

       43. Have you or a friend or family member ever been the victim of sexual harassment,

sexual abuse or sexual assault? [ ] YES (self) [ ] YES (friend or family member) [ ] NO If YES,

list the names, and please explain, including the facts; whether any civil or criminal

investigation proceedings or charges, resulted; the outcome; and what, if any, effect this

experience has had on you.

       44. Have you been a victim of any other violent crime or do you know anyone who has

been a victim of a violent crime? [ ] YES (self) [ ] YES (friend or family member) [ ] NO If

YES, list the names, please explain who the victim was, when and where the crime occurred,

what happened, whether you or your friend/family member received medical treatment as a

result of the crime, whether anyone was arrested or convicted, if so, what the outcome of the case

was and what, if any, effect this experience has had on you:




                                                14
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 15 of 34 PageID #: 757




Page 13 (as currently drafted):

       45. Have you, any member(s) of your family, or anyone close to you ever testified as a

witness in court or in a deposition or have you ever been subpoenaed to testify? [ ] YES (self) [ ]

YES (friend or family member) [ ] NO If YES, without listing names, please explain:

       46. Would that experience affect your ability to be fair and impartial in this case? [ ] YES

[ ] NO If yes, please explain:

       47. Have you ever been involved, or do you expect to become involved, in any legal

action or dispute with a government agency or have you had any financial interest in such a

dispute? [ ] YES [ ] NO If yes, please explain:

       48. If you answered “YES” to Question 47, is there anything about that experience that

would affect your ability to be a fair and impartial juror in this case? [ ] YES [ ] NO If yes,

please explain:

       49. Have you, or has anyone you know, ever been involved in providing the government

with information in a criminal investigation? [ ] YES [ ] NO If YES, without listing names,

please explain the circumstances and who was involved:




                                                  15
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 16 of 34 PageID #: 758




Defendant’s Objections/Revisions:

       45. Have you, any member(s) of your family, or anyone close to you ever testified as a

witness in court or in a deposition or have you ever been subpoenaed to testify? [ ] YES (self) [ ]

YES (friend or family member) [ ] NO If YES, list the names and relationship to you, please

explain the nature of the case and the role of the testifying individual or you.

       46. Would that experience affect your ability to be fair and impartial in this case? [ ] YES

[ ] NO If yes, please explain:

       47. Have you ever been involved, or do you expect to become involved, in any legal

action or dispute with a government agency or have you had any financial interest in such a

dispute? [ ] YES [ ] NO If yes, please explain:

       48. If you answered “YES” to Question 47, is there anything about that experience that

would affect your ability to be a fair and impartial juror in this case? [ ] YES [ ] NO If yes,

please explain:

       49. Have you, or has anyone you know, ever been involved in providing the government

with information in a criminal investigation? [ ] YES [ ] NO If YES, list the names, please

explain the circumstances and who was involved:




                                                  16
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 17 of 34 PageID #: 759




Page 14 (as currently drafted):

       50. Have you or a close friend or family member ever been in prison? [ ] YES (self) [ ]

YES (friends/family) [ ] NO If YES, without listing names, please explain:

       51. Have you ever taken any courses or worked in the fields of sexual abuse counseling,

law, criminal justice, criminology, or other related areas? [ ] YES [ ] NO If YES, please explain:

       52. Have you ever known anyone, including yourself, who was the victim of a sexual

assault, other assault, homicide or other act of violence that required medical treatment or

counseling? [ ] YES [ ] NO If YES, please explain:

       53. Do you, anyone in your household or a close friend own any guns? [ ] YES [ ] NO If

yes, please state your relationship to that person (please do not list any names, but rather

respond, for example, “wife,” “friend”), how many and what type(s) of firearm(s).

       54. Do you have any friends or family members who have ever been lawyers, judges, law

clerks, or otherwise involved in the legal field? [ ] YES [ ] NO If YES, without listing names,

please explain:

       55. Have you, a family member or close friend ever practiced law in the area of criminal

defense or prosecution? [ ] YES (you) [ ] YES (family/friend) [ ] NO If YES, please explain:




                                                 17
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 18 of 34 PageID #: 760




Defendant’s Objections/Revisions:

        50. Have you or a close friend or family member ever been detained in prison or jail? [ ] YES

(self) [ ] YES (friends/family) [ ] NO If YES, list the names and their relationship to you, and please

explain, including when, where, for what reason.

        51. Have you ever taken any courses or worked in the fields of sexual abuse counseling, law,

criminal justice, criminology, or other related areas? [ ] YES [ ] NO If YES, please explain, including

the period of time when you took such courses or worked in that field; where (list institutions or

employers); in what capacity; and state whether you continue to take courses or work in that field.

        52. Have you ever known anyone, including yourself, who was the victim of a sexual assault,

other assault, homicide or other act of violence that required medical treatment or counseling? [ ] YES [ ]

NO If YES, please explain, including, if not yourself, your relationship to that individual;

approximately when the treatment or counseling occurred; the type of treatment or counseling that

resulted; and for what period of time; and the basic facts of the crime that resulted in that

treatment or counseling.

        53. Do you, anyone in your household or a close friend own any guns? [ ] YES [ ] NO If yes,

please state your relationship to that person (please do not list any names, but rather respond, for example,

“wife,” “friend”), how many and what type(s) of firearm(s).

        54. Do you have any friends or family members who have ever been lawyers, judges, law clerks,

or otherwise involved in the legal field? [ ] YES [ ] NO If YES, list their names; explain your

relationship to or with them; explain the nature of their work, and explain whether and how often

you communicate with them regarding their work.

        55. Have you, a family member or close friend ever practiced law in the area of criminal defense

or prosecution? [ ] YES (you) [ ] YES (family/friend) [ ] NO If YES, please explain:




                                                     18
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 19 of 34 PageID #: 761




Page 15 (as currently drafted):

       56. Do you have any opinions about lawyers that would affect your ability to be a fair and

impartial juror? [ ] YES [ ] NO If YES, please explain:

       57. Have you, a family member or close friend ever filed a complaint with the police or

any law enforcement agency against anyone? [ ] YES [ ] NO If YES, please describe the

circumstances surrounding the complaint.

       58. Have you or anyone close to you ever had a positive or negative experience involving

the police or any law enforcement agency? [ ] YES [ ] NO If YES, without listing names, please

explain:

       59. Do you read any books, blogs, social media sites or other websites about celebrities or

crimes, including sexual abuse or assault, or watch or listen to any television programs, movies,

podcasts or documentaries about celebrities or crimes, including sexual abuse and sexual assault,

or the criminal justice system? [ ] YES [ ] NO If YES, please list them:

60. Have you ever served as a juror before? [ ] YES [ ] NO. If YES, please list the number of

Civil cases ______ or Criminal Cases _______. Have you served in [ ] State Court jury [ ]

Federal Court jury and/or on a [ ] Grand Jury? a) Without listing the names of any parties, in

what type of case(s) have you served as a juror (example, auto accident, burglary, etc.)?

b) Were you ever the foreperson? [ ] YES [ ] NO If YES, how many times? c) Did you ever

reach a verdict? [ ] YES [ ] NO. If NO, what happened?




                                                19
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 20 of 34 PageID #: 762




Defendant’s Objections/Revisions:

       56. Do you have any opinions about lawyers that would affect your ability to be a fair and

impartial juror? [ ] YES [ ] NO If YES, please explain:

       57. Have you, a family member or close friend ever filed a complaint with the police or

any law enforcement agency against anyone? [ ] YES [ ] NO If YES, indicated who filed the

complaint; when; describe the circumstances surrounding the complaint; identify the

police department or law enforcement agency involved. If you did not file the complaint,

please explain your relationship to the filer, and your involvement, if any, in the complaint.

       58. Have you or anyone close to you ever had a positive or negative experience involving

the police or any law enforcement agency? [ ] YES [ ] NO If YES, please explain, including

the facts; identify the police or law enforcement agency involved; and your involvement, if

any, in this occurrence.

       59. Do you or have you read any books, blogs, social media sites or other websites

about celebrities or crimes, including sexual abuse or assault, or watch or listen to any television

programs, movies, podcasts or documentaries about celebrities or crimes, including sexual abuse

and sexual assault, or the criminal justice system? [ ] YES [ ] NO If YES, please list them, and

please indicated what impact, if any, they have had on you.

       60. Have you ever served as a juror before? [ ] YES [ ] NO. If YES, please list the

number of Civil cases ______ or Criminal Cases _______. Have you served in [ ] State Court

jury [ ] Federal Court jury and/or on a [ ] Grand Jury? a) Without listing the names of any

parties, in what type of case(s) have you served as a juror (example, auto accident, burglary,

etc.)? ) Were you ever the foreperson? [ ] YES [ ] NO If YES, how many times? c) Did you ever

reach a verdict? [ ] YES [ ] NO. If NO, what happened?


                                                 20
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 21 of 34 PageID #: 763




Page 16 (as currently drafted):

        61. The law provides that a defendant in a criminal case is presumed innocent at all

stages of the trial, and is not required to put on a defense. The Government is required to prove

the defendant guilty beyond a reasonable doubt on each charge. Is there any reason why you

could not apply that law? [ ] YES [ ] NO. If YES, explain.

        62. The law provides that a defendant in a criminal case has an absolute right not to

testify, and that a juror cannot hold it against the defendant if he chooses not to testify. Is there

any reason why you could not apply that law? [ ] YES [ ] NO. If YES, explain.

        63. Do you believe that police or law enforcement officers are more likely to tell the truth

than other witnesses? [ ] YES [ ] NO

        64. Do you believe that police or law enforcement officers are more likely to lie than

other witnesses? [ ] YES [ ] NO If YES, please explain your views:

        65. Regardless of your own opinions, you will be instructed by the Judge that members of

law enforcement who testify at trial are not, in and of themselves, to be considered more or less

truthful than witnesses who testify at trial who are not members of law enforcement? Regardless

of your own opinions on that subject, will you be able to follow that instruction? [ ] YES [ ] NO.

If NO, please explain.




                                                  21
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 22 of 34 PageID #: 764




Defendant’s Objections/Revisions:

        61. The law provides that a defendant in a criminal case is presumed innocent at all

stages of the trial, and is not required to put on any defense at all. The Government is required

to prove the defendant guilty beyond a reasonable doubt on each and every charge. Is there any

reason why you could not apply that law? [ ] YES [ ] NO. If YES, explain.

AND DEFENDANT REQUESTS THE FOLLOWING BE ADDED:

If the Government fails to prove the defendant guilty beyond a reasonable doubt on any charge,

would you return a verdict of not guilty on that charge? [ ] YES [ ] NO Is there any reason why

you could not do so? [ ] YES [ ] NO. If YES, explain.

        62. The law provides that a defendant in a criminal case has an absolute right not to

testify, and that a juror cannot hold it against the defendant if he chooses not to testify. Is there

any reason why you could not apply that law? [ ] YES [ ] NO. If YES, explain.

        63. Do you believe that police or law enforcement officers are more likely to tell the truth

than other witnesses? [ ] YES [ ] NO Please explain.

        64. Do you believe that police or law enforcement officers are more likely to lie than

other witnesses? [ ] YES [ ] NO If YES, please explain your views:

        65. Regardless of your own opinions, you will be instructed by the Judge that members of

law enforcement who testify at trial are not to be considered more or less truthful than

witnesses who testify at trial who are not members of law enforcement? Regardless of your own

opinions on that subject, will you be able to follow that instruction? [ ] YES [ ] NO. If NO,

please explain.




                                                  22
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 23 of 34 PageID #: 765




Page 17 (as currently drafted):

       66. If selected to serve as a juror, you will be instructed that Mr. Kelly and his counsel do

not have an obligation to present any evidence at all at trial, including after the Government rests

its case? Do you accept this principle and will you be able to apply it if selected to serve on this

jury? [ ] YES [ ] NO. If NO, please explain.

       67. One or more government witnesses may testify that they participated in crimes. The

witness may have a criminal history and may be testifying pursuant to an agreement with the

government immunizing him or her from prosecution. Use of such witnesses is lawful. Is there

any reason why you could not fairly and impartially consider the testimony of a witness who was

granted immunity from prosecution or render a guilty verdict based on the testimony of such

witness? [ ] YES [ ] NO If YES, please explain:

       68. It is the law that the testimony of a single witness, including a witness who has

received immunity from prosecution, can be sufficient to convict a defendant of a charged crime,

if the jury finds that the testimony of that witness established proof beyond a reasonable doubt. Is

there any reason why you could not apply this rule of law? [ ] YES [ ] NO If YES, please

explain:

       69. Under the law, if the government demonstrates probable cause to believe that a crime

has been or will be committed, it can obtain authorization from a judge to search a premises or

electronic media to obtain evidence including, but not limited to, emails, text messages, video

recordings, letters, financial information and other materials or information. Is there any reason

why you could not sit as a fair and impartial juror in a case where the government obtained

evidence pursuant to a warrant authorized by a judge? [ ] YES [ ] NO If YES, please explain.



                                                 23
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 24 of 34 PageID #: 766




Defendant’s Objections/Revisions:

       66. If selected to serve as a juror, you will be instructed that Mr. Kelly and his counsel do

not have an obligation to present any evidence at all at trial, including after the Government rests

its case? Do you accept this principle and will you be able to apply it if selected to serve on this

jury? [ ] YES [ ] NO. If NO, please explain.

       67. One or more government witnesses may testify that they participated in crimes. The

witness may have a criminal history and may be testifying pursuant to an agreement with the

government immunizing him or her from prosecution. You may give that testimony whatever

weight you believe is appropriate, keeping in mind that you must consider that testimony

with caution and great care. You will be the judges of the credibility of each such witness.

       68. Objection and move to strike No. 68 entirely because it is not a correct statement

of the law in light of the facts of this case, and is misleading and prejudicial. This is not a

single witness case.

       69. Objection and move to strike No. 69 entirely because the jurors should not be

instructed about, or considering the propriety or reasonableness of search warrants.




                                                 24
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 25 of 34 PageID #: 767




Page 18 (as currently drafted):

       70. Under the law, the facts are for the jury to determine and the law is for the Judge to

determine. You are required to accept the law as the Judge explains it to you even if you do not

like the law or disagree with it, and you must determine the facts according to those instructions.

Would you have any difficulty following the Judge’s instructions? [ ] YES [ ] NO If YES, please

explain:

       71. Under the law, the question of punishment, if any, should not enter your

deliberations. Would you have any difficulty following this rule? [ ] YES [ ] NO If YES, please

explain:

       72. Under the law, emotions such as sympathy, bias and prejudice must not enter into the

deliberations of the jurors as to whether the guilt of the defendant has been proven beyond a

reasonable doubt. Would you have any difficulty following this rule? [ ] YES [ ] NO If YES,

please explain:

       73. Do you have any views about people of other races or ethnicities that would affect

your ability to be a fair and impartial juror? [ ] YES [ ] NO




                                                 25
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 26 of 34 PageID #: 768




Defendant’s Objections/Revisions:

       70. Under the law, the facts are for the jury to determine and the law is for the Judge to

determine. You are required to accept the law as the Judge explains it to you even if you do not

like the law or disagree with it, and you must determine the facts according to those instructions.

Would you have any difficulty following the Judge’s instructions? [ ] YES [ ] NO If YES, please

explain:

       71. Under the law, the question of punishment, if any, should not enter your

deliberations. Would you have any difficulty following this rule? [ ] YES [ ] NO If YES, please

explain:

       72. Under the law, emotions such as sympathy, bias and prejudice must not enter into the

deliberations of the jurors as to whether the guilt of the defendant has been proven beyond a

reasonable doubt. Would you have any difficulty following this rule? [ ] YES [ ] NO If YES,

please explain:

       73. Do you have any views about people of other races or ethnicities that would affect

your ability to be a fair and impartial juror? [ ] YES [ ] NO If yes, please explain.




                                                 26
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 27 of 34 PageID #: 769




Page 18 (as currently drafted):

       74. What publicly known person do you most admire and why?

       75. What publicly known person do you least admire and why?

       76. How often do you make it a point to follow the news? [ ] Every day [ ] Almost every

day [ ] Several times a week [ ] Several times a month [ ] Never

       77. Which sources do you regularly rely on for news? Please check the box

corresponding to your regular news sources. [ ] Television [ ] Newspapers [ ] Radio [ ] Internet [

] Social Media [ ] YouTube [ ] Podcasts [ ] Magazines [ ] Personal conversations [ ] Other (list

other sources):

       78. Please list the names of your regular news sources (ex: Wall Street Journal, NY

Times, NY Post, CNN, Fox News, Univision, etc.):

       79. What books, if any, have you recently read? 80. What magazines, if any, do you

regularly read?




                                                27
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 28 of 34 PageID #: 770




Defendant’s Objections/Revisions:

       74. What publicly known person do you most admire and why?

       75. What publicly known person do you least admire and why?

       76. How often do you make it a point to follow the news? [ ] Every day [ ] Almost every

day [ ] Several times a week [ ] Several times a month [ ] Never

       77. Which sources do you regularly rely on for news? Please check the box

corresponding to your regular news sources. [ ] Television [ ] Newspapers [ ] Radio [ ] Internet [

] Social Media [ ] YouTube [ ] Podcasts [ ] Magazines [ ] Personal conversations [ ] Other (list

other sources): For each box checked, please list the specific source.

       78. Please list the names of your regular news sources (ex: Social media, FaceBook,

Wall Street Journal, NY Times, NY Post, CNN, Fox News, Univision, etc.):

       79. What books, if any, have you recently read?

80. What magazines, if any, do you regularly read or subscribe to?




                                                28
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 29 of 34 PageID #: 771




Page 20 (as currently drafted):

        81. What is your favorite book and why?

        82. What are your favorite television shows?

        83. Who are your favorite music artists/groups?

        84. What are your favorite Internet sites, vlogs, blogs, podcasts or social media sites?

        85. How often do you tweet, blog, vlog, podcast, or post comments on the Internet? [ ]

Every day [ ] Almost every day [ ] Several times a week [ ] Several times a month [ ] Never

        86. Do you have your own online blog, vlog, YouTube channel or podcast or do you

contribute to any blog, vlog, YouTube channel or podcast sites? [ ] YES [ ] NO If YES, without

listing names or identifying the blog, please explain the nature of the blog:

Defendant’s Objections/Revisions:

None.




                                                 29
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 30 of 34 PageID #: 772




Page 21 (as currently drafted):

        87. If you are selected as a juror in this case, the judge will instruct you to avoid all media

coverage, and not to go on the Internet with regard to this case for any purpose. That is, you will

be forbidden from reading newspaper articles or watching news reports about this case,

“Googling” this case, blogging, vlogging, tweeting, podcasting, or otherwise

posting/commenting on social media sites, etc. Do you have any reservations or concerns about

your ability or willingness to follow this instruction? [ ] YES [ ] NO If YES, please explain:

        88. Is there anything about the nature of the charges or the facts of the case as they have

been explained to you thus far that would affect your ability to serve as a juror in this case? [ ]

YES [ ] NO If YES, please explain:

        89. If you were selected to serve on this jury, would you consider and respect the views

of other jurors even if their views differed from yours, in accordance with the Court’s

instructions, before making your decision? [ ] YES [ ] NO Please explain:

Defendant’s Objections/Revisions:

None.




                                                  30
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 31 of 34 PageID #: 773




Page 22 (as currently drafted):

        90. Is there anything that you would like to discuss privately with the judge and

attorneys?

[ ] YES [ ] NO

        91. Please review the list of names and organizations on the following pages, and then

answer this final question: Are you familiar with any of the individuals or organizations

named on the list?

[ ] YES [ ] NO [ ] UNSURE

If YES or UNSURE, indicate who you know or may know, and how you are or may be familiar

with them:

Defendant’s Objections/Revisions:

None.




                                                31
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 32 of 34 PageID #: 774




Pages 23-26 (as currently drafted): Not listed – No objections/revisions.




                                             32
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 33 of 34 PageID #: 775



         ADDITIONAL QUESTIONS THAT DEFENDANT AND HIS COUNSEL REQUEST TO
         BE ADDED TO THE QUESTIONNAIRE

         Defendant, through counsel, requests that the following additional questions be added to the

Questionnaire. Defendant objects to the extent that they are not included because, in and of

themselves, and when considered in conjunction with the other questions to be posed to the potential

jurors on the Questionnaire, the absence of these questions deprives the Defendant of his ability to

legitimately and meaningfully engage in the selection of jurors during voir dire, and denies him his

Constitutional right to have this matter heard by a fair and impartial jury of his peers who will not be

influenced or guided by improper factors, including but not limited to bias, prejudice, and sympathy.

    1.   Do you possess knowledge of the “Me Too” movement? If yes, please generally describe

your knowledge, and list the sources of that knowledge.

    2.   Have, you read or heard about the “Me Too” movement? If yes, please generally describe

what you have read and heard, and list the sources of what you have read and heard.

    3. Have you supported or participated in the “Me Too” movement in any way? If yes, please

generally describe, including any funding provided, events attended, protests participated in, postings or

blogs made or responded to, or any other forms of support.

    4. From what you have seen, read, or heard, do you have a general impression of the

Defendant?

 Very negative  Somewhat negative  Neutral  Somewhat positive  Very positive 
Other:

Why do you feel that way?

    5. Have you ever talked about R Kelly with your family, friends, or co-workers, or

discussed it online, for example, on social media?  Yes  No

If yes, what opinions have you expressed?

    6. Have you watched or heard any interviews of R Kelly, or any tv shows featuring him,



                                                     33
Case 1:19-cr-00286-AMD Document 98 Filed 06/06/21 Page 34 of 34 PageID #: 776




or any specials, or documentaries about R Kelly? Please describe. What were your impressions?

   7. Do you have regular contact with any law enforcement agencies, employees, or officers

through your work, your neighborhood, or in your social life?

If “Yes,” please explain:

   8.   Have you ever attended a rock concert? If yes, please indicated who you saw, where, and

approximately when.




                                     Respectfully Submitted

                             By:    Michael Leonard
                                    One of the Attorneys for Defendant



Dated: May 17, 2021



LEONARD TRIAL LAWYERS, LLC
Michael I. Leonard
120 North LaSalle St., Suite 2000
Chicago, Illinois 60602
(312)380-6659 (direct)
(312)264-0671 (fax)
mleonard@leonardtriallawyers.com




                                               34
